     Case 3:20-cv-01913-D-BN Document 5 Filed 09/21/20          Page 1 of 2 PageID 14



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

JEREMY MCDONALD,                              §
Dallas Cnty. Jail BookIn # 19031025,          §
                                              §
               Petitioner,                    §
                                              §
V.                                            §         No. 3:20-CV-1913-D
                                              §
DALLAS COUNTY SHERIFF,                        §
                                              §
               Respondent.                    §

                                         ORDER

         The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed.          The undersigned district

judge reviewed the proposed findings, conclusions, and recommendation for plain

error.       Finding    none,   the   court   adopts   the   findings,   conclusions,   and

recommendation of the United States Magistrate Judge.

         Assuming that a certificate of appealability is required, considering the record

in this case and pursuant to Federal Rule of Appellate Procedure 22(b), Rule 11(a) of

the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c), the court

denies a certificate of appealability. The court adopts and incorporates by reference

the magistrate judge’s findings, conclusions, and recommendation filed in this case

in support of its finding that petitioner has failed to show that reasonable jurists

would find “it debatable whether the petition states a valid claim of the denial of a

constitutional right” or “debatable whether [this court] was correct in its procedural
  Case 3:20-cv-01913-D-BN Document 5 Filed 09/21/20          Page 2 of 2 PageID 15



ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

      But, if petitioner elects to file a notice of appeal, he must either pay the

appellate filing fee ($505.00) or move for leave to proceed in forma pauperis on appeal.

      SO ORDERED.

      September 21, 2020.



                                               _________________________________
                                               SIDNEY A. FITZWATER
                                               SENIOR JUDGE




                                           2
